Exhibit 10(e)


6 Amended as of 7/27/2006




2001 STOCK OPTION PLAN




1. Purpose and Scope of Plan


The purpose of the Plan is to aid 1st Source Corporation (herein called the
"Company") and its subsidiaries in securing and retaining key employees of
outstanding ability and to motivate such employees to exert their best efforts
on behalf of the Company and its subsidiaries. In addition, the Company expects
that it will benefit from the added interest which the respective optionees will
have in the welfare of the Company as a result of their ownership or increased
ownership of the Company's Common Stock. The options which may be granted under
the Plan are incentive stock options and nonstatutory stock options. For
purposes of the plan, an "incentive stock option" is an option which meets the
requirements of Section 422 of the Internal Revenue Code, and a nonstatutory
stock option" is an option which is not an "incentive stock option."


2. Stock Subject to the Plan


The total number of shares of Common Stock of the Company that may be optioned
under the Plan is 2,000,000, as adjusted after the effective date pursuant to
Section 6. The total number of shares that may be granted under the Plan to any
employee during any calendar year shall not exceed 150,000 shares, as adjusted.
Shares may consist, in whole or in part, of unissued shares or treasury shares.
If any shares that have been optioned cease to be subject to option, they may
again be optioned under the Plan. During the period that any options granted
under the Plan are outstanding, the Company shall reserve and keep available
such number of shares of Common Stock as will be sufficient to satisfy all
outstanding unexercised options.


3. Administration


The Plan shall be administered by the Executive Compensation Committee of the
Board of Directors, herein called the “Committee,” each member of which shall be
a “non-employee director” as provided under Rule 16b-3 of the Securities
Exchange Act of 1934, as amended, and an “outside director” as provided under
Section 162(m) of the Internal Revenue Code of 1986, as amended. The Committee
shall have the authority, consistent with the Plan:



 
(i)
To select the eligible employees to whom options shall be granted under the
Plan;




 
(ii)
To determine the terms and conditions of each option including but not limited
to the date of grant, the dates(s) of exercise, the number of shares of Common
Stock subject to the option, the exercise price, and the restrictions, if any,
to be imposed upon the transfer of shares purchased pursuant to the option;




 
(iii)
To prescribe the form of all stock option agreements and any other agreement or
document which the Committee determines is appropriate in connection with the
Plan;




 
(iv)
To prescribe rules and regulations for the administration of the Plan;




 
(v)
To construe and interpret any provision of the Plan and any option agreement or
other agreement executed in connection with the Plan; and




 
(vi)
To determine whether the option is an incentive stock option or a nonstatutory
stock option.


 
-1-

--------------------------------------------------------------------------------






4. Eligibility


Key employees, including officers or directors of the Company and its
subsidiaries who are from time to time responsible for the management, growth
and protection of the business of the Company and its subsidiaries, are eligible
to be granted options under the Plan. The optionees under the Plan shall be
selected from time to time by the Committee, in its sole discretion, from among
those eligible, and the Committee shall determine in its sole discretion, the
number of shares to be covered by the option or options granted to each
optionee.


5. Terms and Conditions of Options


All options granted under this Plan shall be subject to the foregoing, and to
the following terms and conditions and to such other terms and conditions not
inconsistent therewith, as the Committee shall determine.



 
5.1
The price to be paid for shares of Common Stock upon the exercise of each option
shall be determined by the Committee at the time such option is granted, but
such price in no event shall be less than the fair market value of the Common
Stock on the date on which such option is granted. For purposes of the Plan,
"fair market value" shall mean the closing price of a share of Common Stock, as
reported by the Nasdaq Stock Market, or by any other exchange upon which the
shares may be traded, on the day on which the value is to be determined or if
that day is not a stock trading day, then on the last preceding stock trading
day. Notwithstanding the foregoing, in the case of an incentive stock option
granted to any person who, at the time of grant of such option, owns stock of
the Company possessing more than 10% of the total combined voting power of all
classes of stock of the Company, the option price must be at least 110% of the
fair market value of the stock subject to the option and such option by its
terms must not be exercisable after the expiration of five years from the date
such option is granted.




 
5.2
Each option shall be exercisable during and over such period ending not later
than ten years from the date it was granted, as may be determined by the
Committee and stated in the option, except as otherwise required in Paragraph
5.1 above. No incentive stock option shall be granted after February 14, 2011.




 
5.3
In the case of incentive stock options, the aggregate fair market value
(determined as of the date an incentive stock option is granted) of stock with
respect to which stock options intended to meet the requirements of Code Section
422 become exercisable for the first time by an individual during any calendar
year under all plans of the Company shall not exceed $100,000; provided further,
that if the limitation is exceeded, the incentive stock option(s) which cause
the limitation to be exceeded shall be treated as nonstatutory stock options.




 
5.4
Payment for shares purchased pursuant to exercise of an option shall be made
either in cash or by check, or by delivery in exchange for such option shares
Company shares with a fair market value on the date of exercise equal to the
option price, or a combination of both. If Company shares are used, an optionee
may tender only shares without legend that such optionee has owned for six
months or longer prior to the exercise date of the option. Fair market value for
the purpose of this Paragraph 5.4 shall have the same meaning as provided in
Paragraph 5.1. No optionee shall have any rights to dividends or other rights of
a stockholder with respect to shares subject to an option until such optionee
has given written notice of exercise of such option and paid in full for such
shares. Whenever the Company proposes or is required to issue or transfer shares
of Common Stock under the Plan, the Company shall have the right to require the
Optionee or his or her legal representative to remit to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery of any certificate or certificates for such
shares. If required by the Committee, or, pursuant to procedures established by
the Committee, an Optionee so elects, shares of Common Stock having an aggregate
fair market value, as determined by the Committee, consistent with the
requirements of Treas. Reg. § 20.2031-2 sufficient to satisfy the applicable
withholding taxes, shall be withheld from the shares otherwise to be received
upon the exercise of a non-qualified option. The maximum number of shares that
may be withheld by the Company from option shares at the time of an option
exercise shall not exceed the number of shares necessary to meet the optionee’s
required tax withholding based on the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
the optionee’s supplemental taxable income generated by the exercise.

 
 
-2-

--------------------------------------------------------------------------------







 
5.5
The Committee shall, in its sole discretion, provide in an award agreement for
the automatic grant of a new option to any optionee who delivers Company shares
as full or partial payment of the exercise price of the original option. Any new
option granted in such a case shall:




 
(i)
Be for the same number of shares as the optionee delivered in exercising the
original option;




 
(ii)
Have an exercise price of 100% of the fair market value of the shares on the
date of exercise of the original option (the grant date for the new option); and




 
(iii)
Have a term equal to the remaining term of the original option.



Without limiting the foregoing, the Committee may provide that the new option
otherwise issuable pursuant to this provision shall not be issued if certain
conditions to be satisfied at the time of exercise of the initial option are not
satisfied. Such conditions may include a requirement that the fair market value
of the Common Stock at the time of exercise must exceed the exercise price of
the original option by a prescribed amount or percentage.



 
5.6
If an optionee's employment by the Company or a subsidiary terminates by reason
of the optionee's retirement, death or permanent and total disability, all of
the optionee's outstanding options must thereafter be exercised during the
period of twelve months after the date of the optionee's retirement, death or
disability, or the stated period of the option, whichever period is shorter.
Notwithstanding the foregoing, in the case of an incentive stock option, if an
optionee's employment by the Company or a subsidiary terminates solely by reason
of the optionee's retirement, all such outstanding options must thereafter be
exercised during the period of three months after the date of the optionee's
retirement, or the stated period of the option, whichever period is shorter.




 
5.7
If an optionee's employment by the Company or a subsidiary is terminated by
reason other than retirement, death or permanent and total disability, all of
the optionee's unexercised outstanding options, unless otherwise provided in an
employment agreement, shall become null and void.




 
5.8
The Committee may require each person purchasing shares pursuant to the option
to represent to and agree with the Company in writing that he/she is acquiring
the shares without a view to distribution thereof. The certificates for such may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfers.




 
5.9
Except as provided in Paragraph 5.10, no option granted pursuant to this Plan
shall be transferable otherwise than by will or by the laws of descent and
distribution, or pursuant to a qualified domestic relations order. The Company
shall not be liable to any person for honoring the exercise of the option of a
deceased optionee by the person or persons it shall have determined in good
faith to have acquired the option. During the lifetime of an optionee, the
option shall be exercisable only by the optionee.




 
5.10
Subject to such rules as the Committee may adopt to preserve the purposes of the
Plan, an optionee may transfer a nonstatutory stock option without consideration
to the following ("Permitted Transferees"):




 
(i)
a member of the optionee's immediate family, including only his or her spouse,
lineal descendants, and adopted children, the spouse's lineal descendants and
adopted children, and the legal representatives of any of those persons who are
minors;




 
(ii)
an irrevocable trust solely for the benefit of the optionee and his or her
immediate family;




 
(iii)
a partnership, limited liability company, or corporate entity whose sole owners
of its capital interests are the optionee and his or her immediate family; or




 
(iv)
a revocable trust with respect to which the optionee, as settlor of the trust,
retains the right of revocation or amendment until his or her death.



Such a transfer shall be effective only if the optionee notifies the Committee
in advance and in writing of the terms of the transfer and if the Committee
determines that the transfer complies with the Plan and any applicable option
agreement. Upon transfer, the option shall remain subject to the terms of the
Plan and any applicable option agreement, except the Permitted Transferee may
not transfer the option otherwise than by will or by the laws of descent and
distribution.

 
-3-

--------------------------------------------------------------------------------






6. Changes in Capital


The aggregate number of shares available for options under this Plan, the shares
subject to any option, and the option price provided for in the option
agreements then outstanding, shall be proportionately adjusted to reflect any
change in the number or kind of shares of stock resulting from: (1) a
subdivision or consolidation of shares or any other capital adjustment, (2) the
payment of a dividend, (3) an increase or decrease in the number of shares of
issued stock effected without receipt of consideration by the Company (other
than contributions of stock by the Company to any employee benefit plan), or (4)
any transaction or occurrence which, in the judgment of the Committee, has a
similar effect on the stock. Such an adjustment shall be made in any manner
deemed by the Committee to equitably prevent the substantial dissolution or
enlargement of the rights granted to, or available for, optionees under the
Plan. In the event of a dissolution or liquidation of the Company or a merger,
consolidation, sale of all or substantially all of its assets, or other
corporate reorganization in which the Company is not the surviving corporation
(other than a mere redomestication or similar transaction in which the
operations and control are not materially affected), notwithstanding the terms
and conditions otherwise set forth in the Plan, all options previously granted
and still outstanding shall become exercisable.


The Committee may provide in any option agreement that the option covered
thereby shall become immediately exercisable in the event of a Change of
Control. A “Change of Control” shall be deemed to have occurred if (i) any
person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934) together with its affiliates, excluding
employee benefit plans of the Company, is or becomes, directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Securities and Exchange Act of 1934) of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities; or (ii) the first day on which a majority of the members of the
Board of Directors of the Company are not Continuing Directors. “Continuing
Directors” means, as of the date of determination, any member of the Board of
Directors of the Company who (a) was a member of such Board of Directors on July
1, 2004 or (b) was nominated for election or elected to such Board of Directors
with the approval of a majority of the Continuing Directors who were members of
such Board at the time of such nomination or election; or (iii) any event that
the Company’s Board of Directors determines should constitute a Change of
Control.


7. Use of Proceeds


Proceeds from the sale of stock pursuant to options granted under this Plan
shall constitute general funds of the Company.


8. Amendments


The Board of Directors may amend, alter, suspend or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would impair the
rights of any optionee under any option theretofore granted, without the
optionee's consent, or which, without the approval of the shareholders, would,
except as is provided in Paragraph 6 of the Plan:



 
(i)
Increase the total number of shares reserved for the purposes of the Plan.




 
(ii)
Change the employees (or class of employees) eligible to receive options under
the Plan.




 
(iii)
Change the class of shares for which options may be granted.




 
(iv)
Change the provisions of Paragraph 5.1 concerning the exercise price.




 
(v)
Change the provisions of Paragraph 5.2 concerning the maximum term of the
options.





9. Effective Date of the Plan


The effective date of the Plan shall be the date that the Plan is approved by a
majority vote of the holders of the total outstanding Common Stock of the
Company.


10. Miscellaneous


The term "Board of Directors" as used herein shall mean the Board of Directors
of the Company and not a committee thereof.

 
-4-

--------------------------------------------------------------------------------

